By the Court :
We are decidedly of opinion that the land in question is not affected by the lien of the judgment, although the legal 'title was vested in Harman subsequent to the judgment. After Lay had sold this land to Harman, he held the title in trust for him, and the land ceased to be liable for. the debts of Lay. After the sale to Manley the trust inured to his benefit, and Lay became his trustee, so that the land was not liable to the debts either of Lay or Harman. There was no necessity of passing the title through Harman, the deed might have been made direct to the complainant, but as it is, his equitable rights are not affected by the course pursued, for the moment the title vested in Harman he was seized in trust for Manley, and had he conveyed the title to a third person, for a valuable consideration with notice, the lands would have continued chargeable with the trust, and equity would have decreed the title to the complainant.
It would be productive of much mischief and injustice to make trust estates liable to judgments against the trustee. Such a principle never has been, and we trust never will be recognized in this state. ' From the moment Harman contracted in good faith to sell the land to Manley for an adequate consideration, he became a trustee for Manley, and the land ceased to be liable for his debts on after acquired judgments. It then became liable in equity to the debts of Manley, and the purchase money, if any part of it remained unpaid, might be reached in the same way by the creditors of Harman.
The demurrer must be overruled.
The defendants then moved for leave to answer, but not having produced an affidavit of merits, and that the demurrer was not filed for delay, as the statute requires, the court were on the point of overruling the application, when, by consent of the complainant, defendants were permitted to file their answers.